         Executive Grant of Clemency
TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

       WHEREAS JUAN RAUL GARZA was convicted in the United States District Court for the

Southern District of Texas on an indictment (Criminal No. B-93-009) charging violations of

Sections 963, 952(a)(2), and 960(b)(l)(G) ofTitle 21, United States Code (Count l); Sections

846, 84l(a)(l), and 84l(b)(l)(A)(vii) ofTitle 21, United States Code (Count 2); Sections

84l(a)(l ) and 84l(b)(l)(B)(vii) ofTitle 21, United States Code, and Section 2 ofTitle 18, United

States Code (Count 3); Sections 84 l (a)(l) and 84l(b)(l )(C) ofTitle 21, United States Code, and

Section 2 ofTitle 18, United States Code (Count 4); Sections 841(a)(l ) and 84l(b)(l)(B)(vii) of

Title 21, United States Code, and Section 2 of Title 18, United States Code (Count 5); Sections

848(a) and 848(c) ofTitle 21, United States Code (Count 6); Sections 848(a), 848(c), and

848(e)(l)(A) of Title 21, United States Code, and Section 2 ofTitle 18, United States Code

(Counts 7, 8, and 9); and Section 1956(a)(l )(A)(i) and Section 2 of Title 18, United States Code

(Count 10); and on August 10, 1993, as recorded in a judgment filed on October 14, 1993, a

sentence ofdeath by lethal injection was imposed on Counts 7, 8, and 9; and concurrent terms

were imposed ofimprisonment for life on Counts 1, 2, and 6, for 40 years on Counts 3 and 5, and

for 20 years on Counts 4 and 1O; and

       WHEREAS the judgment ofthe District Court was affirmed by the United States Court of

Appeals for the Fifth Circuit on September 1, 1995, a rehearing en bane was denied by the

United States Court of Appeals for the Fifth Circuit on December 15, 1995, and a petition for a

writ of certiorari was denied by the United States Supreme Court on October 7, 1996, and a

petition for rehearing was denied by the United States Supreme Court on December 2, 1996; and

       WHEREAS the said prisoner subsequently filed a petition to vacate his conviction and

sentence pursuant to 28 U.S.C. § 2255, which was denied by the United States District Court for

the Southern District of Texas on April 9, 1998, and a motion for relief from judgment under

Federal Rule of Civil Procedure 60(b) and motion to alter and amend the judgment under Federal

Rule ofCivil Procedure 59(e), which were also denied by the District Court; and

       WHEREAS an application for a certificate ofappealability concerning the denial ofthe

said prisoner's motion under 28 U.S.C. § 2255 was denied by the United States Court ofAppeals
                                                                                                    Government
                                                                                                      Exhibit
                                                                                                        2
                                                                                                         Case
                                                                                                    01-CR-3047-LTS
   Case 3:01-cr-03047-LTS-KEM Document 815-3 Filed 07/10/20 Page 1 of 2
                                                                                                         .......
                                                                                                         00
                                                                                                         \.0


  for the Fifth Circuit on January 14, 1999, and a petition for a writ of certiorari was denied by the

  United States Supreme Court on November 15, 1999; and

          WHEREAS the date presently set for execution of the said prisoner's sentence of death is

  December 12, 2000;

         NOW, THEREFOREi BE IT KNOWN that I, William J. Clinton, President of

  the United States of America, in consideration of the premises, divers other good and sufficient

  reasons me thereunto moving, do hereby grant a reprieve of the date for execution of the death

  sentence imposed upon the said JUAN RAUL GARZA from December 12, 2000, to June 19, 2001,

  and do hereby set June 19, 2001, as the new date for execution of the death sentence, said

  sentence to be carried out on that day at a time set by the Director of the Bureau of Prisons. And

  further, the sentences of imprisonment imposed upon the said prisoner are to continue in effect

  without interruption. The Director of the United States Marshals Service is hereby commanded

  to take notice of this action and to cause execution of the said sentence of death to be stayed

  accordingly.

          I HEREBY DIRECT the Pardon Attorney, as my representative, to deliver to the Director

  of the Bureau of Prisons a certified true copy of this grant of reprieve, for delivery to the said

  prisoner.

          IN TESTIMONY WHEREOF I have hereunto signed my name and caused the seal

  of the Dep.mment of Justice to be affixed.



                                         DONE at the City of Washington this

                                         eleventh day of December

                                         in the year of our Lord Two Thousand

                                         and of the Independence of the United States

                                         the Two !fondred and Twenty-Fifth.




                                                         William J. Clinton
                                                               President




                                                          Exhibit
Case 3:01-cr-03047-LTS-KEM Document 815-3 Filed 07/10/20 Page 2 of2, 2
                                                                     Page 2
